Title: From John Adams to the President of the Congress, 21 August 1778
From: Adams, John
To: President of Congress,Laurens, Henry


     
      Sir
      Passi Aug. 21. 1778
     
     I have the Honour to inclose to congress, the last Gazettes and a Plann of the various Manoeuvres in the late sea fight by which the masterly Movements of the French Fleet in every Situation, and the ridiculous Confusion of the late Lords of the ocean as they called themselves are Said to be truly represented. Whether it was Want of Skill in the officers, or whether it was a Want of Men to perform the necessary Motions, that occasioned the Awkwardness of the British Fleet; either supposition is equally ominous to that Nation.
     The French Fleet are supposed to have Sailed yesterday and it is reported from England that theirs was to go out, soon, how truly I know not. If they both get to sea, I suppose We shall soon hear of mutual Civilities between them. After the Experiment that has been made, We are under no apprehensions here, for the Event.
     We are very anxious to hear from America, having nothing from thence, since the 3d July. I have the Honour to be, with the highest Esteem and Respect, sir your most humble and most obedient servant
     
      John Adams
     
    